                   UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
                                           NO.   MC18-0108RSL
                  Plaintiff,
            v.
                                           ORDER DIRECTING ENTRY OF
ROSS ISLAND SAND & GRAVEL CO.,             JUDGMENT ON GARNISHEE ANSWER
an Oregon corporation,

                  Defendant

            v.

WASHINGTON TRUST BANK,

                 Garnishee-Defendant.


                                  Summary

Judgment Creditor:                      Northwest Administrators, Inc.
Judgment Debtor:                        Ross Island Sand & Gravel Co.
Garnishee-Defendant:                    Washington Trust Bank
Garnishment Judgment Amount:             $54,765.52
Attorneys' Fees:                         $250.00
Costs:                                   $147.00
Other Recovery Amounts:                 NONE
Percent Interest on Principal:          Four percent (5%) per annum
Interest Rate on Costs:                 NONE
Attorneys for Judgment
  Creditor:                             Reid, McCarthy, Ballew & Leahy, L.L.P.




ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER – Page 1 of 4
       THIS MATTER coming on for consideration upon Plaintiff’s application of

Judgment Creditor, for judgment on the answer of Garnishee-Defendant; it appearing

that Garnishee-Defendant has filed its answer herein stating that it holds funds of the

Judgment-Debtor, Ross Island Sand & Gravel Co., in the sum of $54,765.52; that

judgment Creditor has judgment unsatisfied against the Judgment Debtor in the total

amount of $53,934.69, plus post-judgment interest of $456.33, attorneys’ fees in the

amount of $250.00, and costs in the amount of $147.00 as stated above; that more

than twenty (20) days have elapsed since service of the Writ of Garnishment and

Garnishee Defendant’s answer thereto: that signed affidavit or return of service of the

Writ of Garnishment, Application for Writ of Garnishment including a copy of the

judgment entered in this action, indicating service upon the Judgment Debtor either

by personal service or by Certified mail, is on file herein now, therefore, it is hereby

       ORDERED, ADJUDGED AND DECREED as follows:

       1.            Judgment Creditor shall have judgment against the Garnishee-

                     Defendant in the sum of $54,765.52; such funds to be first

                     applied in satisfaction of the costs and fees taxable herein;

       2.            Upon payment by Garnishee-Defendant of the aforementioned

                     sum to the registry of this Court, said Garnishee-Defendant shall

                     be discharged from this action. Upon receipt of said sum, the

                     Clerk of the court shall enter full satisfaction of the judgment

                     against Garnishee-Defendant.




ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER – Page 2 of 4
      3.          Judgment Creditor shall have judgment against the Judgment

                  Debtor for attorneys’ fees and costs in this garnishment action in

                  the sum of $397.00; said sum shall be added to Judgment

                  Creditor’s prior judgment against Judgment Debtor.

      4.          Upon receipt of the aforementioned payment from the above

                  Garnishee-Defendant, the clerk is authorized and directed to

                  draw a check on the funds on deposit in the registry of this court

                  in the principal amount of $54,765.52, plus all accrued interest,

                  minus any statutory user fees, payable to Western Conference of

                  Teamsters Pension Trust fund, c/o Reid, McCarthy, Ballew &

                  Leahy, L.L.P., 100 West Harrison Street, North Tower, Suite 300,

                  Seattle WA 98119, and mail or deliver the check to Reid,

                  McCarthy, Ballew & Leahy, L.L.P., ATTN: Russell J. Reid, 100

                  West Harrison Street, North Tower, Suite 300, Seattle WA

                  98119.




ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER – Page 3 of 4
      5.          Upon receipt of said sum, Plaintiff’s attorney shall cause an

                  appropriate satisfaction of judgment to be filed as to the principal

                  Defendant.


      DATED this 10th day of January, 2019.


                                A
                                ROBERT S. LASNIK
                                UNITED STATES DISTRICT JUDGE




ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER – Page 4 of 4
